Case 1:15-cv-01922-DML-WTL Document 65 Filed 09/28/19 Page 1 of 3 PageID #: 735



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

      BETH LAVALLEE,

                          Plaintiff,

      v.                                                CASE NO. 1:15-cv-01922-DML-WTL

      MED-1 SOLUTIONS, LLC,

                          Defendant.


     REQUEST TO REOPEN MOTION FOR AWARD OF ATTORNEY FEES AND
                  COSTS AND SUPPLEMENT THERETO

              Plaintiff, by counsel, hereby requests that the Court administratively reopen and

    rule on Plaintiff’s Motion for Award of Attorney Fees and Costs. In support, Plaintiff

    states:

              1. On September 29, 2017, the Court granted summary judgment in favor of

                 Plaintiff and against Defendant. Dkt. 38.

              2. The Court found that Plaintiff was entitled to an award of reasonable

                 attorneys’ fees and costs, and directed Plaintiff to file her motion for fees and

                 costs as provided by Fed. R. Civ. P. 54(d). Dkt. 38, p. 12.

              3. Plaintiff filed her Motion for Award of Attorney Fees and Costs on September

                 30, 2017. Dkt. 40.

              4. The Court set a briefing schedule and the motion was fully-briefed. See Dkts.

                 41, 52, 57, 62.

              5. Meanwhile, Defendant appealed the Court’s summary judgment ruling in

                 favor of Plaintiff. Dkt. 43.
Case 1:15-cv-01922-DML-WTL Document 65 Filed 09/28/19 Page 2 of 3 PageID #: 736



          6. In light of the appeal, the Court issued an order administratively closing “Ms.

             Lavallee’s motion for attorneys’ fees (at Dkt. 40) without prejudice to either

             party’s right to reopen and supplement that motion following a decision by the

             Seventh Circuit.” Dkt. 63.

          7. Plaintiff prevailed on appeal when the United States Court of Appeals

             affirmed the Court’s summary judgment ruling in favor of Plaintiff. See

             Lavallee v. Med-1 Solutions, LLC, 932 F.3d 1049 (7th Cir. 2019).

          8. The Notice of Issuance of Mandate issued on August 30, 2019. Dkt. 64.

          9. Plaintiff respectfully requests that the Court reopen her Motion for Award of

             Attorney Fees and Costs and rule thereon.

          10. Plaintiff originally sought $30,415 in attorney fees for 77 hours at $395 per

             hour as of October 22, 2017, and costs in the amount of $1,317.76. Dkt. 52,

             pp. 2, 5.

          11. Since October 22, 2019, Plaintiff has incurred additional attorney fees in the

             amount of $46,926.00 and costs in the amount of $1,562.77. Dkt. 65-1, p. 1

             (Supplemental Affidavit of Robert E. Duff (attached as Exhibit 1)).

          12. These additional fees and costs were reasonable and necessary in briefing

             Plaintiff’s entitlement to attorney fees and costs and in prevailing on appeal

             before the Seventh Circuit Court of Appeals. Id.

          13. The total attorney fees Plaintiff seeks as the prevailing party in this matter is

             $77,341.00; the total costs Plaintiff seeks as the prevailing party in this matter

             is $2,880.53.




                                                 2
Case 1:15-cv-01922-DML-WTL Document 65 Filed 09/28/19 Page 3 of 3 PageID #: 737



           14. The degree of Plaintiff’s success in this matter is high; because of the

               published Seventh Circuit decision and the publicity it has received,

               consumers across the nation have benefitted from the reasoned restrictions the

               decision effectively places on debt collectors’ use of e-mail to communicate

               with consumers. Dkt. 65-1, pp. 2-3.

           Plaintiff respectfully requests the Court administratively reopen Plaintiff’s Motion

    for Award of Attorney Fees and Costs and award Plaintiff $77,341.00 in attorney fees

    and $2,880.53 in costs.


                                                         Respectfully submitted,

                                                         Robert E. Duff, Atty No. 16392-06
                                                         Indiana Consumer Law Group/
                                                         The Law Office of Robert E. Duff
                                                         P.O. Box 7251
                                                         Fishers, IN 46037
                                                         800-817-0461
                                                         robert@robertdufflaw.com




                                                 3
